Exhibit 10.127

 

MEADE INSTRUMENTS CORP.

 

STAND-ALONE STOCK OPTION AGREEMENT

 

THIS STAND-ALONE STOCK OPTION AGREEMENT (this “Agreement”) dated as of the
13th day of March, 2009 by and between Meade Instruments Corp., a Delaware
corporation (the “Company”), and Steven G. Murdock (the “Optionee”).

 

R E C I T A L S

 

WHEREAS, the Optionee has been employed by the Company pursuant to that certain
Employment Agreement dated as of March 11, 2009 (the “Employment Agreement”);

 

WHEREAS, the Company has granted to the Optionee, subject to stockholder
approval at the Company’s 2009 Annual Meeting of Stockholders, a nonqualified
stock option to purchase all or any part of 750,000 shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), subject to and
upon the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein and the mutual benefits to be derived herefrom and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:

 

1.                                       Grant of Option.  This Agreement
evidences the Company’s grant to the Optionee of the right and option to
purchase, subject to and on the terms and conditions set forth herein, and
subject to stockholder approval at the Company’s 2009 Annual Meeting of
Stockholders, all or any part of 750,000 shares of the Company’s Common Stock
(the “Shares”) at the price of $0.22 per Share (the “Option”), exercisable from
time to time, subject to the provisions of this Agreement, prior to the close of
business on the day before February 5, 2019 (the “Expiration Date”), unless
earlier terminated pursuant to Section 8.

 

2.                                       Exercisability of Option.  Subject to
Section 1 and Section 8.2 hereof, the Option shall become exercisable in 25%
increments on the following dates:  May 5, 2009; August 5, 2009, November 5,
2009; and February 5, 2010.  If the Optionee does not purchase all or any part
of the Shares on the date on which the Optionee first becomes entitled to so
purchase, the Optionee has the right cumulatively thereafter to purchase any
Shares not so purchased and such right shall continue until the Option
terminates or expires.  The Option shall only be exercisable in respect of whole
Shares, and fractional Share interests shall be disregarded.  The Option may
only be exercised as to at least one-hundred (100) Shares unless the number
purchased is the total number at the time available for purchase under the
Option.

 

3.                                       Method of Exercise of Option.  The
Option shall be exercisable by the delivery to the Secretary of the Company of a
written notice stating the number of Shares to be purchased pursuant to the
Option and accompanied by (i) delivery of an executed Exercise Agreement in the
form attached hereto as Exhibit A, (ii) payment of the full purchase price of
the Shares to be purchased, and (iii) payment in full of any tax withholding
obligation under federal, state or local law.  Payment shall be made in one or a
combination of the following methods: (i) in cash or by

 

--------------------------------------------------------------------------------


 

electronic funds transfer; (ii) by check payable to the order of the Company;
(iii) by notice and third party payment in such manner as may be authorized by
the Board; or (iv) by the delivery of  shares of Common Stock of the Company
already owned by the Optionee, provided, however, that the Board may in its
absolute discretion limit the Optionee’s ability to exercise the Option by
delivering such shares, and provided further that any shares delivered which
were initially acquired upon exercise of a stock option must have been owned by
the Optionee at least six months as of the date of delivery.  Shares of Common
Stock used to satisfy the exercise price of the Option shall be valued at their
fair market value on the date of exercise.

 

4.                                       Tax Withholding.  Upon any exercise of
the Option, the Company shall have the right at its option to (i) require the
Optionee (or personal representative or beneficiary, as the case may be) to pay
or provide for payment of the amount of any taxes which the Company may be
required to withhold with respect to the Option or (ii) deduct from any amount
payable in cash the amount of any taxes which the Company may be required to
withhold with respect to such cash payment.  In any case where a tax is required
to be withheld in connection with the delivery of shares of Common Stock, the
Board may in its sole discretion grant to the Optionee the right to elect,
pursuant to such rules and subject to such conditions as the Board may
establish, to have the Company reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of shares valued at their then
fair market value to satisfy such withholding obligation.

 

5.                                       Restrictions on Shares.  The
Certificate of Incorporation and Bylaws of the Company, as either of them may be
amended from time to time, may provide for restrictions with respect to the
Common Stock.  To the extent that these restrictions and limitations are greater
than those set forth in this Agreement, such restrictions and limitations shall
apply to any securities acquired upon exercise of the Option and are
incorporated herein by this reference.

 

6.                                       No Transferability; Limited Exception
to Transfer Restrictions.

 

6.1                                 Limit on Exercise and Transfer.  Unless
otherwise expressly provided in (or pursuant to) this Section 6 or by applicable
law (i) the Option is non-transferable and shall not be subject in any manner to
sale, transfer, anticipation, alienation, assignment, pledge, encumbrance or
charge; the Option shall be exercised only by the Optionee; and (ii) amounts
payable or shares issuable pursuant to the Option shall be delivered only to (or
for the account of) the Optionee.

 

6.2                                 Exceptions.  The Board may permit the Option
to be exercised by and paid only to certain persons or entities related to the
Optionee, including but not limited to members of the Optionee’s family,
charitable institutions, or trusts or other entities whose beneficiaries or
beneficial owners are members of the Optionee’s family and/or charitable
institutions, or to such other persons or entities as may be approved by the
Board, pursuant to such conditions and procedures as the Board may establish. 
Any permitted transfer shall be subject to the condition that the Board receive
evidence satisfactory to it that the transfer is being made for estate and/or
tax planning purposes on a gratuitous or donative basis and without
consideration (other than nominal consideration).

 

2

--------------------------------------------------------------------------------


 

6.3                                 Further Exceptions to Limits on Transfer. 
The exercise and transfer restrictions in this Section 6 shall not apply to:

 

(i)                                     transfers to the Company,

 

(ii)                                  the designation of a beneficiary to
receive benefits in the event of the Optionee’s death or, if the Optionee has
died, transfers to or exercise by the Optionee’s beneficiary, or, in the absence
of a validly designated beneficiary, transfers by will or the laws of descent
and distribution,

 

(iii)                               transfers pursuant to a qualified domestic
relations order if approved or ratified by the Board,

 

(iv)                              if the Optionee has suffered a disability,
permitted transfers or exercises on behalf of the Optionee by his or her legal
representative, or

 

(v)                                 the authorization by the Board of “cashless
exercise” procedures with third parties who provide financing for the purpose of
(or who otherwise facilitate) the exercise of the Option consistent with
applicable laws and the express authorization of the Board.

 

7.                                       No Employment Contract.  Nothing
contained in this Agreement shall confer upon the Optionee any right to continue
in the employ or other service of the Company or any of its subsidiaries, nor
constitute any contract or agreement of employment or other service, nor shall
interfere in any way with the right of the Company to change the Optionee’s
compensation or other benefits or to terminate the employment of the Optionee,
with or without cause; provided, however, that nothing contained in this
Agreement shall adversely affect any independent contractual right of the
Optionee without his or her consent thereto.

 

8.                                       Adjustment and Termination upon Certain
Events.

 

8.1                                 Adjustments.  If there shall occur any
extraordinary dividend or other extraordinary distribution in respect of the
Common Stock (whether in the form of cash, Common Stock, other securities, or
other property), or any reclassification, recapitalization, stock split
(including a stock split in the form of a stock dividend), reverse stock split,
reorganization, merger, combination, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Common Stock or other securities of the
Company, or there shall occur any similar, unusual or extraordinary corporate
transaction or event in respect of the Common Stock or a sale of substantially
all the assets of the Company as an entirety, then the Board shall, in such
manner and to such extent (if any) as it deems appropriate and equitable
(1) proportionately adjust any or all of (a) the number and type of shares of
Common Stock (or other securities) which thereafter may be made the subject of
the Option, (b) the number, amount and type of shares of Common Stock (or other
securities or property) subject to the Option, (c) the grant, purchase, or
exercise price of the Option, (d) the securities, cash or other property
deliverable upon exercise of the Option, or (e) the performance standards
appropriate to the Option, or (2) in the case of an extraordinary dividend or
other distribution, recapitalization, reclassification, merger, reorganization,
consolidation, combination, sale of assets, split up, exchange, or spin off,
make provision for a cash payment or for the substitution or exchange of the
Option or the cash,

 

3

--------------------------------------------------------------------------------


 

securities or property deliverable to the Optionee based upon the distribution
or consideration payable to holders of the Common Stock of the Company upon or
in respect of such event.  In any of such events, the Board may take such action
sufficiently prior to such event if necessary to permit the Optionee to realize
the benefits intended to be conveyed with respect to the underlying shares in
the same manner as is available to stockholders generally.

 

8.2                                 Acceleration of Option.

 

(a)                                  Change in Control.  Upon the occurrence of
any of the following (each of which shall be hereafter referred to as a “Change
in Control Event”), the Option shall become immediately exercisable in full:

 

(i)                                     Any dissolution or liquidation of the
Company in which there is a distribution to the stockholders of the Company;

 

(ii)                                  Approval by the stockholders of the
Company of an agreement to merge or consolidate, or otherwise reorganize, with
or into one or more entities that are not subsidiaries or other affiliates, as a
result of which less than 50% of the outstanding voting securities of the
surviving or resulting entity immediately after the reorganization are, or will
be, owned, directly or indirectly, by stockholders of the Company immediately
before such reorganization (assuming for purposes of such determination that
there is no change in the record ownership of the Company’s securities from the
record date for such approval until such reorganization and that such record
owners hold no securities of the other parties to such reorganization, but
including in such determination any securities of the other parties to such
reorganization held by affiliates of the Company);

 

(iii)                               Approval by the stockholders of the Company
of the sale of substantially all of the Company’s business and/or assets to a
person or entity which is not a subsidiary or other affiliate; or

 

(iv)                              Any ‘person’ (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended from time to
time (the “Exchange Act”) but excluding any person described in and satisfying
the conditions of Rule 13d-1(b)(1) thereunder) becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities entitled to then vote generally in
the election of directors of the Company.

 

(b)                                 Certain Terminations of Employment.  If
Optionee’s employment is terminated by the Company without Cause (as defined in
the Employment Agreement) or is terminated by the Employee for Good Reason (as
defined in the Employment Agreement), then the Option shall become immediately
exercisable in full.

 

8.3                                 Possible Early Termination of Option.  If
the Option has been fully accelerated under Section 8.2 or has otherwise become
exercisable but is not exercised prior to or simultaneously with (i) a
dissolution of the Company, or (ii) an event described in Section 8.2(a) that
the Company does not survive, or (iii) the consummation of an event described in
Section 8.2(a) that results in a change of control approved by the Board, the
Option shall thereupon terminate, subject to any provision that has been
expressly made by the Board for the survival, substitution, exchange or other
settlement of the Option.

 

4

--------------------------------------------------------------------------------


 

8.4                                 Effect of Termination of Employment.

 

(a)                                  General.  Except as provided in paragraphs
(b), (c), (d) and (e) below, if the Optionee’s employment by the Company
terminates for any reason (the date of such termination being referred to as the
“Severance Date”), the Optionee shall have, subject to earlier termination
pursuant to or as contemplated by Section 1 or Section 8.3 hereof, three months
after the Severance Date to exercise the Option to the extent it shall have
become exercisable on the Severance Date.  In other cases, the Option, to the
extent not exercisable on the Severance Date, shall terminate.

 

(b)                                 Death or Disability.  If the Optionee’s
employment by the Company or any of its subsidiaries terminates as a result of
“), a “permanent and total disability” within the meaning of Section 22(e)(3) of
the Internal Revenue Code of 1986, as amended from time to time, and such other
disabilities, infirmities, afflictions or conditions as the Board by rule may
include (“Total Disability”) or death, the Optionee, the Optionee’s personal
representative or his or her beneficiary, as the case may be, shall have,
subject to earlier termination pursuant to or as contemplated by Section 1 or
Section 8.3 hereof, until 12 months after the Severance Date to exercise the
Option to the extent it shall have become exercisable by the Severance Date. 
The Option to the extent not exercisable on the Severance Date shall terminate.

 

(c)                                  Cause.  If the Optionee’s employment by the
Company is terminated for Cause (as defined in the Employment Agreement), the
Option shall terminate on the Severance Date.

 

(d)                                 Without Cause or Good Reason or Expiration. 
If (i) the Optionee’s employment is terminated by the Company without Cause (as
defined in the Employment Agreement) or by the Optionee for Good Reason (as
defined in the Employment Agreement) or (ii) the term of the Employment
Agreement expires without renewal, then the Optionee shall have, subject to
earlier termination pursuant to or as contemplated by Section 1 or Section 8.3
hereof, one year after the Severance Date to exercise the Option.

 

(e)                                  Board Discretion.  Notwithstanding the
foregoing provisions of this Section 8.4, in the event, or in anticipation, of a
termination of employment with the Company for any reason, other than discharge
for Cause, the Board may, in its discretion, increase the portion of the Option
available to the Optionee, or the Optionee’s beneficiary or personal
representative, as the case may be, or, subject to the provisions of Section 1
hereof, extend the exercisability period upon such terms as the Board shall
determine and expressly set forth in or by amendment to this Agreement.

 

9.                                       Shares to be Reserved.  The Company
shall at all times during the term of the Option reserve and keep available such
number of shares of Common Stock as will be sufficient to satisfy the
requirements of this Agreement.

 

10.                                 Assignment.  This Agreement cannot be
directly or indirectly assigned or transferred by the Optionee in whole or in
part without the prior written consent of the Company.

 

5

--------------------------------------------------------------------------------


 

11.                                 Notices.  Any notices, demands or requests
of any kind whatsoever hereunder shall be given in writing and sent to the
addresses set forth below or to such other address as either party may from time
to time in writing designate.  Each such notice or other communication shall be
effective (i) if given by telecommunication, when transmitted to the applicable
number so specified in (or pursuant to) this Section 11 and a verification of
receipt is received, (ii) if given by mail, three days after such communication
is deposited in the mail with first class postage prepaid, addressed as
aforesaid or (iii) if given by any other means, when actually delivered at such
address.

 

12.                                 Waiver.  The parties reserve the right to
waive by mutual written consent for a specific period and under specific
conditions any provision of this Agreement, provided that such waiver shall be
limited to the period and conditions specified by mutual written consent and
shall in no way constitute a general waiver, or be considered as evidence of any
given interpretation of any provision so waived.

 

13.                                 Governing Law.  This Agreement, and the
legal relations between the parties, shall be governed by and construed in
accordance with the laws of the State of California without regard to conflicts
of law doctrines.

 

14.                                 Arbitration.  As a material inducement to
enter into this Agreement, to the fullest extent allowed by law, any
controversy, claim or dispute between Optionee and the Company (and/or any of
its owners, directors, officers, employees, agents, or related entities)
relating to or arising out of the terms of this Agreement will be submitted to
final and binding arbitration before a single neutral arbitrator in Orange
County, California for determination in accordance with the American Arbitration
Association’s (“AAA”) National Rules for the Resolution of Employment Disputes,
as the exclusive remedy for such controversy, claim or dispute.  In any such
arbitration, the parties may conduct discovery to the same extent as would be
permitted in a court of law.  The arbitrator shall issue a written decision, and
shall have full authority to award all remedies which would be available in
court.  The Company shall pay the arbitrator’s fees and any AAA administrative
expenses.  Any judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.  Possible disputes covered by the
above include term or provision hereof, breach of contract, torts, violation of
public policy, discrimination, harassment, or any other related claims,
regardless of whether such dispute is initiated by Employee or the Company. 
Thus, this bilateral arbitration agreement fully applies to any and all claims
that the Company may have against the Optionee in connection herewith.  BY
AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH EMPLOYEE AND THE COMPANY
GIVE UP ALL RIGHTS TO TRIAL BY JURY.  This bilateral arbitration agreement is to
be construed as broadly as is permissible under relevant law.  In connection
with any arbitration proceeding commenced hereby, the prevailing party shall be
entitled to reimbursement of its reasonable attorney’s fees and costs, including
arbitrator fees.

 

15.                                 Titles.  Titles and paragraph headings are
for reference purposes only and are not to be considered a part of this
Agreement.

 

16.                                 Severability.  If any provision of this
Agreement is held to be unenforceable for any reason, it shall be adjusted
rather than voided, if possible, to achieve the intent of the parties to the
extent possible.  In any event, all other provisions of this Agreement shall be
deemed valid and enforceable to the extent possible.

 

6

--------------------------------------------------------------------------------


 

17.                                 Entire Agreement.  The parties hereto
acknowledge that each has read this Agreement, understands it, and agrees to be
bound by its terms.  The parties further agree that this Agreement, the
Employment Agreement and any modifications made pursuant hereto and thereto
constitute the complete and exclusive written expression of the terms of the
agreement between the parties, and supercede all prior or contemporaneous
proposals, oral or written, understandings, representations, conditions,
warranties, covenants, and all other communications between the parties relating
to the subject matter of this Agreement.  The parties further agree that this
Agreement may not in any way be explained or supplemented by a prior or existing
course of dealings between the parties, by any usage of trade or custom, or by
any prior performance between the parties pursuant to this Agreement or
otherwise.

 

18.                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same instrument.

 

19.                                 Compliance With Laws.  Notwithstanding
anything else contained herein to the contrary, this Agreement, the granting and
vesting of the Option and the offer, issuance and delivery of Shares under this
Agreement are subject to compliance with all applicable federal and state laws,
rules and regulations (including but not limited to state and federal securities
laws and federal margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith.  Any securities
delivered in respect of this Agreement will be subject to such restrictions, and
to any restrictions the Company may require to preserve a pooling of interests
under generally accepted accounting principles, and the person acquiring such
securities will, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and the Optionee has hereunto set his or her
hand.

 

 

MEADE INSTRUMENTS CORP., a
Delaware corporation

 

 

 

By:

/s/John A. Elwood

 

 

John A. Elwood

 

 

Vice President — Finance and Chief
Financial Officer

 

 

 

EMPLOYEE:

 

 

 

/s/Steven G. Murdock

 

Steven G. Murdock

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MEADE INSTRUMENTS CORP.

 

EXERCISE AGREEMENT

 

THIS EXERCISE AGREEMENT (this “Agreement”) dated as of the          day of
                        ,         , by and between Meade Instruments Corp., a
Delaware corporation (the “Company”), and                                     
(the “Purchaser”).

 

R E C I T A L S

 

WHEREAS, the Company has granted to the Purchaser a nonqualified stock option
(the “Option”) to purchase all or any part of a designated amount of authorized
but unissued shares of common stock of the Company and, in connection therewith,
the Company and the Purchaser entered into that certain Stand-Alone Stock Option
Agreement dated as of the          of February, 2009 (the “Option Agreement”) of
which this Agreement is a part and into which this Agreement is incorporated;

 

WHEREAS, the Purchaser desires to exercise the Option and purchase from the
Company and the Company wishes to issue and sell to the Purchaser
                   shares of its common stock, par value $0.01 per share (the
“Common Stock”), to be sold at a price of $0.22 per share, in accordance with
and subject to the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the above premises and the representations,
warranties, covenants and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

1.                                       Purchase and Sale of Common Stock.  The
Company shall deliver to the Purchaser a stock certificate representing the
shares of Common Stock against delivery to the Company by the Purchaser of the
purchase price in the sum of $                     (which represents the product
of the $0.22 price per share and the number of shares, the “Purchase Price”).

 

2.                                       Restrictions on Shares.  The shares of
Common Stock acquired pursuant to Section 1 hereof are subject to, and the
Purchaser agrees to be bound by, the provisions of Sections 5, 6 and 19 of the
Option Agreement, incorporated herein by this reference.

 

3.                                       Miscellaneous.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the state
of California.  This Agreement and the Option Agreement together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof.  This
Agreement may be amended by mutual agreement of the parties.  Such amendment
must be in writing and signed by the Company.  The Company may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Purchaser hereunder, but no such
waiver shall operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other provision hereof.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

 

MEADE INSTRUMENTS CORP., a

 

Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

Steven G. Murdock

 

A-2

--------------------------------------------------------------------------------